DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Action/Status of Claims
Claims 1-20 are pending in this second non-final office action which was made to correct a deficiency found in the previous rejection.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The invention is enabled for various compounds of formula I, wherein R1-R9 when they are alkyl, alkenyl, etc. can be further substituted with one or more groups from those listed in the claim. However, the specification does not reasonably provide enablement for all of the groups of R1-R9 to be optionally substituted as for example: H, and halogen, etc. which are present in most if not all of the R1-R9 descriptions cannot be further substituted as their valence shells are full when they have one bond (e.g. they have 7 valence electrons and just need 1 bond to get to 8 electrons which makes their valence shells full) to the core structure as is shown in formula I (see https://www.vedantu.com/question-answer/single-covalent-bonds-can-halogens-form-class-11-chemistry-cbse-601556fec2048653b8aeff73).  Thus, applicants appear to be claiming compounds which do not/cannot exist because the claims recite wherein all of R1-R9 may be optionally substituted by one or more groups…wherein the substituents are then listed by applicant’s throughout the claim. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make all of the compounds which are commensurate in scope with these claims because the claims actually include compounds which cannot/do not exist. 
This rejection is based on the absence of an enabling disclosure for making compounds wherein each and every substituent in R1-R9 can be further optionally be substituted as is instantly claimed because several of the groups named as substituents in R1-R9 cannot chemically be further substituted and as such they cannot be optionally substituted as is claimed throughout the claim. In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
            MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass methods of treating scalp disorders. However, the specification does not provide an enabling disclosure for wherein all of the groups of R1-R9 can be further optionally substituted by the substituents listed throughout claim 1 as is instantly claimed.
The instant specification teaches examples wherein C1-C6 alkyl groups or C2-C6 alkenyl groups, etc. can be optionally further substituted.
The guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make the claimed invention wherein hydrogen atoms, halogens, etc. which only need one bond to complete their valence shell are further substituted which as per https://www.vedantu.com/question-answer/single-covalent-bonds-can-halogens-form-class-11-chemistry-cbse-601556fec2048653b8aeff73 is not possible. The specification merely discloses compounds wherein when R1-R9 are alkyl groups or alkenyl groups, or cycloalkyl groups, etc. which can actually be further optionally substituted. However, the claim language states that all of the groups of R1-R9 may optionally be further substituted and that is not the case as is discussed above.
The detail of the disclosure provided by Applicant, in view of the prior art, must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without undue burden being imposed on such Artisan. This burden has not been met because it would require undue experimentation to use the composition in order to actually be able to substitute all of the groups R1-R9 as the instant claim currently states.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16341459 in view of US20100093534 (‘534). ‘459 claims structurally similar compounds 
    PNG
    media_image1.png
    188
    234
    media_image1.png
    Greyscale
  (‘459’s formula (I)) to those instantly claimed, wherein all of the variables of R1-R3, R4-R7 overlap in scope to the instantly claimed formula I and as such R5 need not be C1-C6 haloalkyl, R4 can be Cl when R5 is not a haloalkyl group (however, the examiner notes that R7 is never excluded by the instant claims from being a haloalkyl group indirectly as R7 can be alkyl which can be further substituted with halogen as per applicant’s claims), seen here:
    PNG
    media_image2.png
    174
    261
    media_image2.png
    Greyscale
, and which differ in that the A group which is the same A group instantly claimed is connected via a carbon atom/CH2/CR8R9 group to the phenyl ring whereas in the instantly claimed compounds it is connected via the nitrogen atom/NR8 group, e.g. ‘459’s claimed compound N’-(4-benzyl-2,5-dimethylphenyl)-N-ethyl-N-methylformimidamide which only differs from the instantly claimed N’(2,5-dimethyl-4-(phenylamino)phenyl)-N-ethyl-N-methylformimidamide 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
because the A group is connected by a CH2 vs the instantly claimed NH. ‘459 further teaches wherein their structurally similar compounds are used in the same methods for controlling/preventing phytopathogenic microorganisms in agricultural crops, specifically the same agricultural crops instantly claimed and compositions comprising these compounds in the same amounts as are instantly claimed and appropriate carriers and additional active agents including fungicides, etc. It would have been obvious to one of ordinary skill in the art to form the instantly claimed compounds when looking to ‘459 because ‘534 teaches structurally similar positional isomer phenylamidines having the following structure 
    PNG
    media_image4.png
    182
    171
    media_image4.png
    Greyscale
, and wherein ‘534 teaches that A can be either a carbon atom/CH2, or an NH, or an O in the instantly claimed position and that both substitutions lead to fungicidal compounds [010], e.g. compounds which are active at controlling phytopathogenic microorganisms. As such, it would have been obvious to one of ordinary skill in the art to form compounds having the N atom connecting to the phenyl ring vs the carbon atom found in ‘459 because both substitutions the C and the N directly connected to the phenyl ring and in the para-position to the amidine group would be expected to exhibit activity against phytopathogenic microorganisms based on the teachings of ‘534.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunz et al. (US20100093534, English language equivalent of Kunz WO document cited on IDS) in view of Patani et al. (Chem. Rev., 1996, 96(8)¸3147-3176).
Applicant’s claim:
--Compound of applicant’s general formula I and the structural variants as described. Additionally compositions comprising these compounds and methods of controlling phytopathogenic microorganisms with these compounds.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-3, Kunz teaches positional isomer compounds and/or homologous compounds wherein their A is NH, which corresponds to the instantly claimed NR8, wherein R8 is H; applicant’s R5 corresponds to the fluoroalkyl group in Kunz which is no longer allowed due to applicant’s amendments and new claim 17, and applicant’s R4 which corresponds to Kunz’s R4 can be the same substituents that are instantly claimed, e.g. methyl group or a fluoroalkyl group, etc., e.g. compound 3 in Kunz for example, and R6 and R7 are H; and wherein R1-R3 in Kunz overlap with the instantly claimed R1-R3 (e.g. R1 is hydrogen, R2 and R3 are C1-C6 alkyl or haloalkyl), and wherein applicant’s A which corresponds to Kunz’s R5 overlap in scope, specifically wherein R5 is C5-C18 aryl wherein one or more carbon groups can be replaced with N, O, S, which reads on the claimed C5-C18 heteroaryl groups as well as the claimed C6-C18 aryl (see entire document; [0010-0022]; Claims 1-2). Kunz further teaches wherein this scope of compounds has fungicidal activity/useful as fungicides which reads on the instantly claimed controlling phytopathogenic microorganisms (See entire document; abstract; title; claims; [0010-0022]; Claims 1-2). Kunz expressly teaches examples which are structurally similar to the compounds instantly claimed, specifically those in Table 1 which differ wherein A is O instead of the instantly claimed NH group and wherein the fluoroalkyl group is in the meta position to the amidine group instead of the meta or ortho positions as are instantly claimed for applicant’s R5 and R7 (See table 1; examples; claims; [0146]; [0206-0225]; [0010-0022]; Claims 1-2). 
Regarding claims 5-7, and 16, Kunz also teaches wherein these homologous and/or positional isomer compounds to those instantly claimed are useful for forming compositions with inert carriers, e.g. aliphatic hydrocarbons, water, DMSO and wherein these compositions can be further combined with other known fungicides, insecticides, etc. and wherein the compounds of general formula (I) are used in the compositions in amounts of 0.5-90% by weight which reads on the instantly claimed 5 to 50% by weight with respect to the total weight of the composition (See entire document; sections cited above and [0226-0232]; [0255-0257]; [0010-0022]; Claims 1-2).
Regarding claims 8-15, Kunz further teaches methods of applying the compounds of general formula (I) and compositions comprising these compounds to control phytopathogenic fungi in agricultural crops, specifically wherein the crops are soybeans, and wherein the effective amounts/dosages from preferably 10g to 1 kg per hectare for treating plant parts and 1 gm to 5 kg per hectare for treating the soil both of which reads on the claimed range of 1 gm to 5kg per hectare ([0207-0220]; see all sections previously cited as well; [0259-0261]; [0010-0022]; Claims 1-2).
Regarding claims 17 and 20, Kunz teaches wherein applicant’s R5 need not be the required fluoroalkyl because R7 in the instantly claimed compounds can still be fluoroalkyl as applicant’s claim compounds wherein R7 is C1-C6 alkyl which can be optionally substituted with halogens which reads on the required fluoroalkyl group of Kunz (because applicant’s R5 and R7 are equivalents of one another) (See table 1; examples; claims; [0146]; [0206-0225]; [0010-0022]), and Kunz further teaches wherein applicant’s R4 which corresponds to their R4 can be Cl as it is one of applicant’s preferred groups at R4 (which is equivalent to applicant’s R4 or R6 (See table 1; examples; claims; [0146]; [0206-0225]; [0010-0022]). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Kunz does not teach an express example of the instantly claimed compounds wherein the fluoroalkyl group is not in the meta-position of the phenyl ring to the amidine group, specifically R5, and which has as their A, applicant’s claimed NR8/NH group. However, as discussed above Kunz teaches positional isomers of the instantly claimed compounds, e.g. compound No. 3 and 4 in table 1 which only differ from the claimed compounds in that one of applicant’s R5 or R7 is the fluoroalkyl group in Kunz instead of the instantly claimed R4 or R6 and Kunz expressly teaches that their A can be O or NH (which reads on applicant’s NR8). It would have been obvious to one of ordinary skill in the art to substitute the O atom that is preferably applicant’s A for the NR8 group instantly claimed because Kunz broadly teaches having applicant’s claimed NH group in this position and teaches that these compounds also exhibit fungicidal activity and this would have been obvious substitution based on the teachings of Patani and further it would have been obvious to form the instantly claimed positional isomer compounds when looking to Kunz because it is known,  “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus)…are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). In the instant case, it would have been obvious to form the claimed compounds when looking to Kunz because it was known in the art that positional isomers, e.g. the compounds of Kunz which differ only in the position of the required fluoroalkyl group from those instantly claimed, would have been obvious variants of one another and expected to exhibit similar biological activities.
	Patani teaches that NH for O substitution was known in the art as NH is a classical bioisostere for O (See Table 20 (typo previously said table 2); section B, divalent bioisosteres pg. 3155-3156). 
Regarding claims 18-19, wherein R8 is not hydrogen, and is specifically methyl. It would have been obvious for one of ordinary skill in the art to form the claimed compounds when looking to Kunz because Kunz teaches a variety of atoms can be present at applicant’s position of NR8 including O and CH-R8 all of which lead to compounds having the same/similar activity against phytopathogenic microorganisms as is instantly claimed, and wherein Kunz’s R8 is a C1-C12 alkyl, e.g. methyl group (See Claims 1-2, entire document, [0010-0022]; abstract). And it is known that CH groups and N are bioisosteres of one another as per Grimm’s hydride replacement law that is discussed on pg. 3148 of Patani (See table 2). It would have been obvious to form compounds wherein R8 is methyl because this is an obvious variant that one of ordinary skill in the art would form in effort to form additional compounds with activity against phytopathogenic microorganisms especially based on the teachings of Kunz which teach that applicant’s NR8 position is not particularly limited in scope and with various bioisosteric modifications all lead to additional compounds which exhibit activity against phytopathogenic microorganisms. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to form the instantly claimed compounds when looking to Kunz because Kunz broadly discloses the instantly claimed compounds wherein their A in NH which is one of five substituents allowed at this position. It would have been obvious to choose NH over the O that is exemplified in Kunz, in light of the broad teachings of Kunz which teaches that NH at their position A also leads to fungicidal compounds and further the teachings of Patani which teach that NH is a known bioisosteric replacement for O. Thus, it would have been obvious to make the instantly claimed compounds when viewed in light of the combined teachings of the prior art. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to have formed the claimed compounds when looking to Kunz because it was known in the art to form positional isomer compounds of those taught by Kunz, e.g. wherein the fluoroalkyl substituent is in the ortho position to the amidine group instead of the meta position of Kunz as is claimed and one of ordinary skill in the art would be motivated to form these compounds because, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). Further, “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayer (EP2865265, with priority to 02/13/14) in view of Kunz et al. (US20100093534) and Patani et al. (Chem. Rev., 1996, 96(8)¸3147-3176).
Applicant’s claims are as discussed above.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-4, Bayer teaches structurally similar compounds to those instantly claimed, specifically compound I-d 
    PNG
    media_image5.png
    167
    345
    media_image5.png
    Greyscale
 (see [0050]) which only differs from the instantly claimed compound, N’(2,5-dimethyl-4-(phenylamino)phenyl)-N-ethyl-N-methylformimidamide 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 in that it contains an O between the two phenyl rings instead of the instantly claimed NR8/NH (See entire document; abstract; [0010-0011]; [0012-0014]. 
Regarding claims 5-7 and 16, Bayer also teaches wherein these structurally similar compounds are useful for forming compositions with inert carriers, e.g. aliphatic or aromatic hydrocarbons, water, DMSO and wherein these compositions can be further combined with other known fungicides, insecticides, etc. and wherein the compounds of general formula (I) are used in the compositions in amounts of 0.5-90% by weight which reads on the claimed 5 to 50% by weight with respect to the total weight of the composition (See entire document; sections cited above and [0015-0025]; [0034]; [0047-0052]; [0071-0080]; [0089-0090]; [0091, with other fungicides, insecticides, etc.]).
Regarding claims 8-15, Bayer further teaches methods of applying the similar compounds of general formula (I) and compositions comprising these compounds to control phytopathogenic fungi in agricultural crops, specifically wherein the crops include soybeans, nuts, Cucurbitaceae, horticultural/ornamental plants, etc. and wherein the effective amounts/dosages from preferably 10g to 1 kg per hectare for treating plant parts and 1 gm to 5 kg per hectare for treating the soil both of which reads on the claimed range of 1 gm to 5 kg per hectare (see all sections previously cited; entire document; [0092-105]; [0194-198]; etc.).
Regarding claims 17 and 20, Bayer teaches wherein their R3 which corresponds to applicant’s R5 is not a haloalkyl group, as Bayer teaches a methyl or a Cl in this position and wherein R2 which corresponds to applicant’s R4 is Cl (See [0010]; claim 1).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Bayer does not teach an express example of the instantly claimed compounds. However, as discussed above Bayer teaches structurally similar compounds to those specifically claimed, e.g. I-d. However, it would have been obvious to one of ordinary skill in the art to substitute the O atom for the instantly claimed NR8 group because Kunz broadly teaches that O and NH can be present at applicant’s position of NR8 because Kunz broadly teaches having applicant’s claimed NH group in this position and teaches that these compounds would also exhibit fungicidal, bactericidal, virucidal activity against plant phytopathogenic microorganisms (See table 1; examples; claims; [0146]; [0206-0225]; [0010-0022]; and other sections cited above) and this would have been and obvious substitution to make in the compounds of Bayer when taken in view of the teachings of Patani.
It also would have been obvious to have R8 be other than hydrogen, specifically a methyl group as is claimed in new claims 18-19 because Kunz teaches that a wide variety of groups can be present at the instant NR8 position and all of these lead to compounds which are effective against phytopathogenic microorganisms, and they specifically teach that the instant NR8 position can be an O or a CHR8 wherein R8 is methyl and CH and N are bioisosteres of one another as per Grimm’s hydride law as discussed on pg. 3148 of Patani (See table 2). Patani also teaches that NH for O substitution was known in the art as NH is a classical bioisostere for O (See Table 20 (mistakenly cited as table 2); section B, divalent bioisosteres pg. 3155-3156). Thus, it would have been obvious to one of ordinary skill in the art to form compounds wherein R8 is methyl because this is an obvious variant that one of ordinary skill in the art would form in effort to form additional compounds with activity against phytopathogenic microorganisms especially based on the combined teachings of Bayer and Kunz which teach that applicant’s NR8 position is not particularly limited in scope and with various bioisosteric modifications leads to compounds which exhibit activity against phytopathogenic microorganisms. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to form the instantly claimed compounds when looking to the combination of Bayer, Kunz, and Patani because Bayer teaches structurally very similar fungicidal compounds for use in the same plants at the same application rates and in the same compositions with the same additional active agents and formulation auxiliaries that are instantly claimed and the compounds of Bayer only differ in that they have an O where the instantly claimed NR8 group is. One of ordinary skill in the art would have been motivated to substitute the claimed NH/NR8 group for the O in Bayer because Kunz broadly teaches instantly claimed compounds wherein their A can be NH or O which are two of five substituents allowed at this position. It would have been obvious to substitute NH over the O that in Bayer and Kunz, in light of the broad teachings of Kunz which teaches that NH at position A also leads to fungicidal compounds and further the teachings of Patani which teach that NH is a known bioisosteric replacement for O. Thus, it would have been obvious to make the instantly claimed compounds when viewed in light of the combined teachings of the prior art. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the new/revised grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the revised grounds of rejection are presented herein.
Applicant’s arguments with respect to the double patenting rejection of over copending application 16341459 have been fully considered but are not persuasive. because while applicant’s have amended the compound scope in the two applications they are still obvious variants of one another because the two applications differ in that the A group which is the same A group instantly claimed is connected via a carbon atom/CH2 group to the phenyl ring whereas in the instantly claimed compounds it is connected via the nitrogen atom/NH group, e.g. ‘459’s claimed compound N’-(4-benzyl-2,5-dimethylphenyl)-N-ethyl-N-methylformimidamide which only differs from the instantly claimed N’(2,5-dimethyl-4-(phenylamino)phenyl)-N-ethyl-N-methylformimidamide 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
because the A group is connected by a CH2 vs the instantly claimed NH. ‘459 further teaches wherein their structurally similar compounds are used in the same methods for controlling/preventing phytopathogenic microorganisms in agricultural crops and compositions comprising these compounds and appropriate carriers and additional active agents including fungicides, etc. It would have been obvious to one of ordinary skill in the art to form the instantly claimed compounds when looking to ‘459 because ‘534 teaches structurally similar phenylamidines having the following structure 
    PNG
    media_image4.png
    182
    171
    media_image4.png
    Greyscale
, and wherein ‘534 teaches that A can be either a carbon atom/CH2, or an NH in the instantly claimed position and that both substitutions lead to fungicidal compounds [010], e.g. compounds which are active at controlling phytopathogenic microorganisms. As such, it would have been obvious to one of ordinary skill in the art to form compounds having the N atom connecting to the phenyl ring vs the carbon atom found in ‘459 because both substitutions the C and the N directly connected to the phenyl ring and in the para-position to the amidine group would be expected to exhibit activity against phytopathogenic microorganisms based on the teachings of ‘534 which teaches similar compounds and wherein applicant’s claimed N atom or a CH2 atom as is ‘459 are both known to lead to pesticidal compounds, e.g. fungicidal compounds. Thus, applicant’s amendments to the instant claim compound scope does not actually overcome the prima facie case of obviousness that is taught by copending/recently allowed ‘459 in view of ‘534 as is discussed above. Applicant’s further argue that ‘534 is no longer relevant because it requires a fluoroalkyl group at a position meta to the amidine group on the phenyl ring. This is actually not the case as the instant claims do not actually remove the C1-C6 haloalkyl group from R5 or R7, because for instance while R7 does not explicitly say C1-C6 haloalkyl group R7 does claim C1-C6 alkyl groups which can be optionally substituted with at least one or multiple halogens. Further, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’" In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Further, “Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.” In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). Thus, the claimed compounds, compositions and methods are still obvious when taken in view of the prior art at this time.

Applicant’s arguments with respect to the 103 rejection have also been fully considered but are not persuasive at this time. Applicants argue that Kunz require the presence of the fluoroalkyl group in the meta position to the amidine group and because of applicant’s amendments this is no longer allowed (which is an incorrect assessment by applicants) and as such Kunz does not render the instantly claimed compounds prima facie obvious. The examiner respectfully disagrees because the instantly claimed compounds allow for R5 to be C1-C6 haloalkyl, and for R7 to be a C1-C6 alkyl which can be optionally substituted by multiple halogens, both of which allow for the position which is meta position to the amidine group, so as long as one of the these can be present the compounds of Kunz do still read on the instantly claimed compounds. Further, Kunz teaches that their A can be the instantly claimed NH and that compounds having NH as their A are effective as fungicides specifically against the same fungi that applicant’s instantly argue, e.g. Pyricularia oryzae¸ Alternaria solani, etc. Further, applicant’s amendments still do not make the instantly claimed compounds, compositions, and methods unobvious over the prior art at this time because it was known that positional isomers, e.g. changing the position of substituents on the same nucleus e.g. on a phenyl ring is obvious because the prior art compounds and the instantly claimed compounds are all antifungal/pesticidal compounds for use in agricultural applications and it is known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Thus, contrary to applicants arguments otherwise the compounds of Kunz do still read on the instantly claimed compound scope, compositions, and methods. Further, it is also known that positional isomers, e.g. changing the position of substituents on the same nucleus e.g. on a phenyl ring is obvious because the prior art compounds and the instantly claimed compounds are all antifungal/pesticidal compounds for use in agricultural applications and it is known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Thus, it would still be obvious when looking to Kunz to form the instantly claimed compounds because Kunz still broadly teaches the instantly claimed compounds and positional isomers of the instantly claimed compounds which are disclosed for the same purpose when Kunz’s A is NH as is instantly claimed and taught by Kunz to be an effective A group for forming fungicidal/pesticidal compounds. Thus, one of ordinary skill in the art would be motivated to form the claimed compounds when looking to Kunz because it is known, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) and as such one or ordinary skill in the art would be motivated to form the instantly claimed compounds by moving the fluoroalkyl group from the meta position in Kunz to the instantly claimed ortho position to the amidine group in order to form additional pesticidal/fungicidal compounds for use in agricultural applications.
Applicants then argue that they have synthesized a few comparative compounds in Kunz and compared them to the instantly claimed compounds and specifically point to the table 1/declaration under 1.132 that was submitted with applicant’s response and that these comparative compounds in Kunz are not active against the tested fungal species. The examiner respectfully points out that these results are not commensurate in scope with the instantly claimed compounds, compositions and methods because applicants claimed process does not require fungicidal activity towards the specifically demonstrated fungal species in table 1 or the affidavit, specifically applicant’s claimed methods are to methods for controlling any of phytopathogenic fungi (of any species), phytopathogenic bacteria (of any species), insects (of any type), nematodes, or mites. Thus, contrary to applicant’s arguments and results the claimed unexpected results are not commensurate in scope with the instant claims at this time and as such the instantly claimed compounds are still rendered obvious by the combination of the prior art as is discussed above.
Applicants then argue that Patani cannot be used as prior art because in bioisosterism chemical substituents or groups with similar physical or chemical properties are necessary and as such cannot be combined with Bayer and Kunz. The examiner agrees and respectfully points out that it is demonstrated that NH and O are similar in size and are known classical bioisosteric replacements of one another and as such the claimed NH would have been obvious to use as the A in Kunz’s compounds because firstly Kunz itself already teaches that O and NH are useful as their A which corresponds to applicant’s NR8 and the O atom in Bayer and that both NH and O as the A in Kunz lead to pesticidal compounds, which corresponds to applicants NR8, and the O in Bayer, and Patani further supports this replacement that it was known in the art that O and NH are classical bioisosteric replacements of one another and would be expected to lead to compounds having similar biological activities which is the case as is taught by the combination of Bayer and Kunz. Thus, this argument is not persuasive and the compounds, compositions and methods instantly claimed are still rendered obvious by the combined prior art as is discussed above.
Thus, for these reasons, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616